Exhibit 10.19

 

Summary of Directors’ Compensation

 

Non-Employee Directors’ Fees

 

NewMarket Corporation pays each of our non-employee directors (a) $1,500 for
attendance at each board meeting and (b) $1,500 for attendance at each meeting
of a committee of the board of which he or she is a member. In addition, we pay
each of our non-employee directors a quarterly fee of $7,500. The members of the
Audit Committee, other than the Chairman, receive an additional quarterly fee of
$1,250. The Chairman of the Audit Committee receives an additional quarterly fee
of $2,500. The Chairman of the Bonus, Salary and Stock Option Committee and the
Chairman of the Nominating and Governance Committee each receive an additional
quarterly fee of $1,250. We pay a $35,000 quarterly fee to Mr. Bruce C. Gottwald
for serving as Chairman of the Board of Directors and Chairman of the Executive
Committee. We do not pay employee members of our board of directors separately
for their service on our board or its committees.

 

Directors’ Retirement Benefits

 

Any director who was elected to our board on or before February 23, 1995 and who
retires from our board will receive $12,000 per year for life after age 60. The
$12,000 is payable in quarterly installments. The retirement payments to former
directors may be discontinued under certain circumstances. Of our current
directors, Messrs. Bruce C. Gottwald, Thomas E. Gottwald, Scott and Walker, and
Ms. Cothran are eligible for this benefit upon their retirement after age 60.

 

Annual Stock Awards

 

Each non-employee director is awarded on each July 1 that number of whole shares
of NewMarket common stock that, when multiplied by the closing price of NewMaket
common stock on the immediately preceding business day, as reported in The Wall
Street Journal, equals as nearly as possible but does not exceed $20,000. The
shares of NewMarket common stock will be awarded under the 2004 NewMarket
Corporation Incentive Compensation and Stock Plan. The shares awarded are
nonforfeitable and the recipient directors immediately and fully vest in such
shares. Subject only to the limitations on transfer as may be specified by
applicable securities laws, directors may sell their shares at any time.

 